DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020 has been considered and made of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-12, 15, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BABA EP 1 632386.
Regarding claim 1, BABA discloses a battery station [par. 0001], for use by at least one mobile robot [par. 0002, e.g. surveillance robot, security robot, self-propelled travelling device (self-propelled device X, per citations below)], the battery station comprising: 
(a) a battery charging unit [Fig. 1, inside battery storage part 6] configured to perform at least one of: (i) holding at least one battery [par. 0048], and/or (ii) charging at least one battery [pars. 0020, 0021, 0050 batteries are charged and held in battery storage part 6]; and 

(c) a battery handling mechanism configured to operate on a reaching range [Fig. 1, battery access part 5, battery grasping part 5a], said reaching range comprising at least one of the following: (i) the battery of the mobile robot positioned in the battery load/unload position [Fig. 6; battery access part 5, battery grasping part 5a; par. 0041], and/or (ii) the battery charging unit [Fig. 9, pars. 0047, 0048, 0050]; and 
(d) a localization element [e.g. comprising sensors 8a, 8b; Battery grasping part 5a with sensor plate 68, storage part feeding sensors 94a, 94b, 94c] configured to at least one of detect and locate at least one of the following: (i) at least one battery of the mobile robot, wherein the mobile robot is positioned in the battery load/unload position [Pars. 0027-0030: when self-propelled device X (i.e. a mobile robot) has a discharged battery Y, it travels to battery changer 1 where self-propelled device X exchanges  signals with battery changer 1 (via sensors 8a, 8b) in order to position itself for capture so that battery grasping part 5a can securely remove the battery Y through battery take-out port Z. Figs. 6A, 6B; sensor plate 68, pars. 0043, 0044], and/or (ii) at least one battery positioned in the battery charging unit [Pars. 0039-0040, 0045, 0048-0052: once self-propelled device X is captured (as shown in Figs. 3A, 3B, 3C, 5A, 5B), the battery grasping action removes the battery Y from self-propelled device X via battery take-out port Z (as shown in Figs. 6A, 6B). Battery grasping part 5a of battery changer 1 moves along rails 
Regarding claim 4, BABA discloses the battery station according to claim 1, wherein the battery station is configured to at least one of: (a) grab the battery from at least one of (i) the mobile robot positioned in the battery load/unload position, and/or (ii) the charging unit; and/or (b) transport the battery from the mobile robot to the battery charging unit and/or from the battery charging unit to the mobile robot, said mobile robot positioned in the battery load/unload position, and/or from the charging unit to another charging unit [see claim 1 explanation]. 
Regarding claim 5, BABA discloses the battery station according to claim 1, wherein the battery handling mechanism comprises a battery grabber element configured to grab the battery positioned within the reaching range of the battery handling mechanism [see claim 1 explanation]. 
Regarding claim 6, BABA discloses the battery station according to claim 5, wherein the battery grabber element further comprises at least one flexural joint configured to increase a 
Regarding claim 7, BABA discloses the battery station according to claim 5, wherein the battery handling mechanism further comprises at least one actuator [e.g. Fig. 6 access motor 61, grasping motor 67], configured to move the battery grabber element to any location within reaching range of the battery handling mechanism [par. 0044. Note that the movement mechanisms shown in Figs. 5A, 5B, 6A, 6B, 7A, 7B, 7C accomplish leftwards, rightwards, inwards, outwards and rotary movements all designed to hold-locate the device X and hold-locate-exchange its battery Y within any location of the reaching range shown in Figs. 5A, 5B, 6A, 6B. Pars. 0039-0040, 0045, 0048-0052]. 
Regarding claim 9, BABA discloses a system for swapping and/or charging at least one battery comprising: (a) at least one battery station according to claim 1 [Fig. 1A, battery changer 1, or the facility it is located in]; and (b) at least one mobile robot [par. 0002, e.g. 
Regarding claim 10, BABA discloses the system according to claim 9, wherein the mobile robot is configured to seek service from the at least one battery station when at least one of the following occurs: (a) an energy level of the at least one battery of the robot is below a threshold level, said threshold level being programmable on the at least one robot, and/or (b) a service life of the battery is over as it has reached a predefined number of charge-discharge cycles, and/or (c) the battery is malfunctioning [par. 0029]. 
Regarding claim 11, BABA discloses the system according to claim 9, wherein (a) the at least one battery station comprises at least one guiding element, and (b) the at least one mobile robot further comprises at least one of optical sensor and camera, configured to sense the at least one guiding element of the battery station [Fig. 2, light emission and light reception with sensors 8a, 8b between device X and battery changer 1. 8b and light emission can be a guiding element while 8a and light emission is the optical sensor; par. 0025]. 
Regarding claim 12, BABA discloses the system according to claim 9, wherein the mobile robot and the battery station are configured to communicate with each other so as to facilitate the battery swapping and/or charging process of the battery of the mobile robot by the battery station [Fig. 2, light emission and light reception with sensors 8a, 8b between device X and battery changer 1 constitutes communication; par. 0025]. 
claim 15, BABA discloses a method for swapping and/or charging at least one battery of a mobile robot [par. 0002, e.g. surveillance robot, security robot, self-propelled travelling device (self-propelled device X, per citations below)], the method [the method is encompassed by the description of the system, e.g. par. 0057] comprising the steps of: 
(a) providing at least one battery station [par. 0001, battery changer (1)] comprising at least one station battery holder [Fig. 1A, battery storage part (6)], and at least one mobile robot [par. 0002, e.g. surveillance robot, security robot, self-propelled travelling device (self-propelled device X] comprising at least one battery [par. 0008 lines 36-39, the battery taken out from self-propelled travelling device. Fig. 1A, battery Y, par. 0028] and at least one robot battery holder [par. 0008 lines 36-39, the battery storage part (6) of battery changer (1). Fig. 1A, battery storage part 6]; 
(b) positioning the at least one robot in a battery load/unload position [par. 0057, item (1) lines 47-51]; 
(c) locating the at least one battery of the at least one mobile robot [par. 0057, item (1) lines 51-54]; 
(d) unloading a discharged battery from the at least one robot battery holder of the mobile robot [par. 0057,  item (1) lines 54-58]; 
(e) transporting and loading the discharged battery to an unoccupied station battery holder of the battery station [par. 0057, item (1) lines 54-58]; 

(g) transporting and loading the charged battery to the at least one robot battery holder of the mobile robot [par. 0057, item (1) line 58 – line 7.  BABA discloses all recited steps of the operation: [Pars. 0027-0030: when self-propelled device X (i.e. a mobile robot) has a discharged battery Y, it travels to battery changer 1 where self-propelled device X exchanges  signals with battery changer 1 (via sensors 8a, 8b) in order to position itself for capture so that battery grasping part 5a can securely remove the battery Y through battery take-out port Z. Figs. 6A, 6B; sensor plate 68, pars. 0043, 0044], and/or (ii) at least one battery positioned in the battery charging unit [Pars. 0039-0040, 0045: once self-propelled device X is captured (as shown in Figs. 3A, 3B, 3C, 5A, 5B), the battery grasping action removes the battery Y from self-propelled device X via battery take-out port Z (as shown in Figs. 6A, 6B). Battery grasping part 5a of battery changer 1 moves along rails 62, 63, towards self-propelled device X, and once in place locks onto spent battery Y (via grip B) of self-propelled device X. The spent battery Y is then removed from self-propelled device X (as shown in Figs. 8A, 8B, 8C) and stored in battery storage part 6 of battery changer 1, for charging. Fig. 9A; storage part feeding sensors 94a, 94b, 94c serve to locate a battery Y in the charging part 6 of battery changer 1. A newly charged battery Y’ is then selected from battery storage part 6 of battery changer 1 and positioned through battery takeout port Z and into self-propelled device X, which completes the battery exchange procedure.  See also: Abstract, pars. 0007, 0025, 0027, 0052, 0057]. 

Regarding claim 20, BABA discloses the method according to claim 15, further comprising the battery station initiating a charging process of the discharged batteries [battery Y’] in a charging unit [battery storage part 6] of the battery station [battery changer 1; par. 0050]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2, 3, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BABA EP 1 632386.
Regarding claim 2, BABA discloses the battery station according to claim 1, wherein the localization element comprises at least one sensor device [light reception and emission sensors 8a, 8b] and wherein the sensor device comprises at least one of: (a) at least one inductive sensor, and/or (b) at least one capacitive sensor.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Both inductive and capacitive sensors are well-known in the art of battery handling. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize either inductive or capacitive sensors in place of, or in combination with, BABA’s light sensors to account for situations where the battery handling process is expected to occur under bright lights (or sunlight; or rain, fog, or smoky environments); noting that bright lights (or sunlight; or rain, fog, or smoky environments) would result in potential failure or erratic operation of light sensors. 
Regarding claim 3, BABA discloses the battery station according to claim 1, but is silent on: wherein the localization element is configured to locate the battery with a precision of at least 2 mm. BABA uses a combination of light sensors 8a, 8b; battery grasping part 5a with 
Although the precision of localizing the battery is unspecified in BABA, it is inherent that battery localizing occurs within a degree of precision defined by the working tolerances of the light sensors, battery grasping parts, and storage feeding sensors etc.  Under KSR analysis, it would simply be a matter of optimization for ordinary skill to arrive at "at least 2 mm" if it were desired to reduce free-play in BABA’s overall battery exchange mechanism; by selecting light sensors with tighter operating tolerances, battery grasping parts with less play during movement, etc. Additionally, such specification of “at least 2 mm” would not result in anything unpredictable, but merely a more precise means of grasping the battery for and during exchange. Finally, one of ordinary skill in the art would seek to reduce free-play in BABA’s battery exchange mechanism in order to reduce/ eliminate failures in the exchange procedure due to jamming caused by imprecise grasping of the battery and/or excessive play in the exchange mechanism. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, BABA discloses the system according to claim 9, but is silent on: wherein the system further comprises a hub and wherein the hub comprises at least one battery station and the hub is configured to serve, house, and/or maintain the at least one mobile robot. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Hubs are well-known in the art of battery charging/ changing stations. It 
Regarding claims 18, 19, BABA discloses the method according to claim 15, wherein the battery handling mechanism comprises a battery grabber element and unloads the battery from the battery holder and wherein the process of unloading a battery from the battery holder comprises: (a) the battery handling mechanism positioning the battery grabber element in the battery holder, (b) the battery grabber element grabbing the battery positioned in the battery holder [see claim 15 citations above], 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Latches/fixing elements are well-known in the art of battery charging/ changing stations. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate a latch/fixing element as recited into BABA’s changing station 1, for the benefit of securely immobilizing the batteries once placed in battery storage part 6 for charging/storage.

Claims 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BABA EP 1 632386 in view of High et al. US 20180141453.
Regarding claim 8, BABA discloses the battery station according to claim 1, but is silent on: wherein the battery station further comprises at least one wheel configured to facilitate movement of battery station. 
High discloses: wherein the battery station [Fig. 2, autonomous vehicle 202] further comprises at least one wheel [as shown] configured to facilitate movement of battery station [par. 0050]. 
BABA and High are analogous stations for recharging mobile-robotic vehicles. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate wheels with BABAs station for the benefit of moving the station closer to the mobile robot, in cases where the mobile robot cannot access the station.  
Regarding claim 13, BABA discloses the system according to claim 9, but is silent on: wherein the system further comprises a server and wherein: (a) the mobile robot is configured to communicate with the server so as to facilitate the battery swapping and/or charging process of the battery of the mobile robot by the battery station, and (b) the battery station is configured to communicate with the server so as to facilitate the battery swapping and/or charging process of the battery of the mobile robot by the battery station. 
High discloses: wherein the system further comprises a server [e.g. Fig. 5F, cloud 510, host 512] and wherein: (a) the mobile robot [504] is configured to communicate with the server 
BABA and High are analogous stations for recharging mobile-robotic vehicles. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize a server as recited with BABA’s battery changing station for the benefit of extending the useable range of the battery changing station and/or to track the station from a remote location.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “wherein the process of locating the localization target comprises: (a) the localization element scanning a part of the mobile robot surrounding the battery attached to the mobile robot by emitting electromagnetic waves, (b) the localization element continuously measuring changes in the emitted electromagnetic waves, (c) the localization element detecting the changes of the emitted electromagnetic waves caused by presence of the localization target within a sensing range, and (d) the localization element . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859